Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    FT. LAUDERDALE DIVISION

                                             CASE NO.:

  JAMES HARVEY GELIN,

         Plaintiff,

  v.

  MEGAN J. BRENNAN,
  POSTMASTER GENERAL,
  UNITED STATES POSTAL SERVICE

        Defendant.
  __________________________________/

                                           COMPLAINT

         Plaintiff, JAMES HARVEY GELIN (“Gelin”), by and through undersigned counsel, sues

  Defendant, MEGAN J. BRENNAN, POSTMASTER GENERAL, UNITED STATES POSTAL

  SERVICE (“USPS”), and alleges:

                                     STATEMENT OF CASE

         1.      This case arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e,

  et seq. (“Title VII”), as amended by the Civil Rights Act of 1991, 42 U.S.C. §1981a (the “CRA”).

  Gelin brings this proceeding for equitable relief, including back pay, front pay, compensatory

  damages, and attorneys’ fees and costs, as redress for acts of racial discrimination (disparate

  treatment, harassment and hostile environment, and retaliation), which have deprived Gelin of his

  secured rights under Title VII.

                            PARTIES, JURISDICTION AND VENUE

         2.      Gelin is a resident of Miami-Dade County, Florida and is otherwise sui juris.
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 15



         3.      At all times material, Gelin was and continues to be a black male.

         4.      Gelin has been employed as a City Carrier Assistant by USPS since on or about

  September 9, 2016. As such, Gelin is an employee of the USPS, within the meaning of Title VII.

         5.      Defendant, Megan J. Brennan, is the Postmaster General of the United States and

  is being sued in her official capacity.

         6.      USPS is a federal agency which is covered specifically by Title VII.

         7.      USPS has more than 501 employees in each of 20 or more calendar weeks in the

  current or preceding calendar year.

         8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §1331, as

  the lawsuit is authorized and instituted pursuant to Title VII. The right to file this action in the

  United States District Court is also expressly authorized pursuant to 29 C.F.R. §1614.407.

         9.      Venue in the Southern District of Florida is proper pursuant to 28 U.S.C. §1391(e)

  because Defendant is an agency of the United States, and the employment practices complained of

  occurred in Fort Lauderdale, Broward County, Florida. Venue is also appropriate pursuant to 42

  U.S.C. §2000e-5(f)(3), as the employment records relevant to the alleged discriminatory practices

  are maintained and administered in this judicial district.

                                    GENERAL ALLEGATIONS

                                        Procedural Background

                         Facts relating to EEOC Case No. 510-2019-00056X

         10.     Gelin began his tenure as a USPS employee as a City Carrier Assistant (“CCA”) at

  the Lauderridge Carrier Annex in Oakland Park, Florida.




                                                    2
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 15



         11.     Within the first week of his employment with USPS, Gelin was racially profiled by

  his supervisor Carlos Rodriguez, when Rodriguez told him, “your kind will not work out” as an

  employee of USPS.

         12.     Gelin understood that by “your kind,” Rodriguez meant “black American.” This

  understanding was subsequently reinforced as Rodriguez frequently referred to Gelin

  condescendingly as “the help,” which is generally understood as a pejorative designation for black

  Americans in servile occupations. Furthermore, without knowing that Gelin understood Spanish,

  Rodriguez referred to Gelin as a “cocoliso,” which can be roughly translated, in the context used

  by Rodriguez, as a “stupid bald (like a coconut) black person.”

         13.     Between September 2016 and August 2017, Gelin was harassed, and his job

  performance sabotaged, by his three supervisors, Carlos Rodriguez (“Rodriguez”), Thomas Rios

  (“Rios”), and Jordan Beabout (“Beabout”) on virtually a daily basis. The harassment, inter alia,

  consisted of: persistent mocking and humiliation by his supervisors; falsification of Gelin’s clock

  rings; fabricated reports of unsatisfactory work performance, frequent monitoring of Gelin during

  his route for the overreaching purpose of seeking grounds for punitive, rather than corrective,

  discipline; false accusations of missing scans; false accusations of losing keys to the postal vehicle;

  establishment of impracticable performance targets to ensure that Gelin’s performance evaluations

  were inadequate; furnishing Gelin with inoperative seat belts and then writing Gelin up for failure

  to use his seatbelt; routine issuance of letters of warning; and continuous and persistent threats of

  putting Gelin “off the clock” by suspending him and/or removing him.

         14.     The “bullying” tactics described in paragraph 13 were disparately used against

  Gelin, to the extent that no employee outside of Gelin’s protected class was similarly the “focus”




                                                    3
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 15



  of supervisors Rodriguez, Rios, and Beabout efforts to find grounds for his or her suspension and

  removal by USPS, as was Gelin.

         15.     As part of the pattern of harassment, Rodriguez, Rios and Beabout kept Gelin in a

  “double-bind.” Specifically, when Gelin would answer Rodriguez’s questions, Rodriguez would

  ask Gelin “not to talk” because Rodriguez felt that each time Gelin spoke it was by way of

  provocation. Nevertheless, if Gelin did not speak and opted to remain tacit when questioned, his

  supervisors likewise found Gelin to be a “credible threat” by virtue of his alleged menacing stare

  or “scary” silence.

         16.     Union shop steward Cookie Quiles (“Quiles”) was a witness to the harassment of

  Gelin by his supervisors and gave a written statement so describing the harassment of Gelin, which

  is attached as Exhibit “1” and incorporated herein by reference. See Exhibit 1, Statement of

  Cookie Quiles, contained in Report of Investigation into EEOC Case No. 510-2019-00056X, at

  pp. 00024-00032.

         17.     On more than one occasion, when Quiles supported Gelin in the face of harassing

  conduct by Rodriguez, Rodriguez told Quiles that Gelin was “her boy,” which comment also bears

  the earmark of racial denigration and discrimination.

         18.     On or about July 27, 2017, Gelin initiated an EEO complaint regarding his hostile

  work environment and disparate treatment, based on race.

         19.     Almost immediately thereafter, on August 3, 2017, Gelin was placed without pay

  on “Emergency Placement in Off-Duty Status.” This constituted a retaliatory adverse employment

  action which lasted for more than a month.

         20.     In or about late September 2017, Gelin was transferred to the Inverrary Post Office

  in Lauderhill, Florida to work as a CCA.



                                                  4
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 15



         21.        On his first day at the new station, Gelin’s new supervisor Steve Santarcangelo,

  told Gelin, “I know all of the supervisors at the station that you came from and if you fuck me I

  will fuck you.”

         22.     On or about September 22, 2017, Gelin filed an EEO Complaint of Discrimination

  in the Postal Service.

         23.     On November 8, 2017, in retaliation for the exercise of his civil rights, USPS gave

  Gelin a 7-day suspension.

         24.     Gelin was not returned to an assigned tour after the suspension, and remained on

  leave without pay until February 7, 2018, when Gelin was issued a Notice of Removal.

         25.     The allegations of paragraphs 10-21 and 23-24 were incorporated into a formal

  EEO complaint and a request for hearing, Case No. 510-2019-00056X. While these allegations

  are pending and have not been administratively exhausted, they are nevertheless included in this

  Complaint because they provide the relevant background and context for the adjudication of the

  continuing ineffable acts of harassment and discrimination against Gelin which do form the basis

  of this Complaint, and to demonstrate that USPS has systematically ambushed Gelin’s

  employment with USPS for no reason other than that the Agency has succumbed to invidious and

  unlawful racial profiling and stereotyping.

                        The Facts Relating to EEOC Case No. 510-2019-00018X

         26.     Gelin was returned to work at the Alridge Station in Fort Lauderdale in

  approximately May 2018.

         27.     Gelin was supervised in his new location by Tiffany Peters (“Peters”), Dorothy

  Brown (“Brown”), Shawn McIntyre (“McIntyre”) and Tiffany Dukes (“Dukes”).




                                                   5
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 15



         28.     Shortly after his return to work, Gelin was told by Peters that she knew all about

  his derogatory recorded history with prior management, and of Gelin’s previous EEO complaints,

  and that she was not going to tolerate any more “threatening” conduct.

         29.     From the commencement of Gelin’s work at the Alridge Station, Peters would

  monitor Gelin in the field in an effort to create an adverse dossier relating to Gelin’s performance.

  This special field surveillance constituted disparate treatment, inasmuch as no employees outside

  of Gelin’s protected class were so monitored.

         30.     On or about June 23, 2018, McIntyre and Peters conducted “street observation” on

  Gelin during his route and approached him. During the “observation,” Peters entered Gelin’s postal

  vehicle which was parked on public property, and searched his wallet without his permission.

         31.     Gelin apprised Peters that the search was unlawful and Peters responded that as his

  supervisor she “could do whatever she felt like doing.”

         32.     The search violated Gelin’s implicit First and Fourth Amendment constitutional

  right to privacy from governmental intrusion and unreasonable search and, as such, constituted

  harassment of such severity as to be actionable under Title VII.

         33.     During the June 23, 2018 search of Gelin’s wallet, Peters found that Gelin had a

  Florida-issued concealed weapons license.

         34.     On or about June 25, 2018, Peters again conducted a search of Gelin’s vehicle,

  ostensibly in an effort to find that Gelin had a weapon. No weapon was found.

         35.     Peters’ focus on USPS’ unavailing effort to establish that Gelin was a “threatening”

  employee, in the absence of one iota of evidence, constitutes racial profiling and unlawful

  harassment under Title VII.




                                                   6
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 15



         36.     On June 26, 2018, Gelin initiated a complaint with EEOC relating to the disparate

  and harassing treatment on June 23, 2018 and June 25, 2018.

         37.     On June 27, 2018, with no probable cause, Peters called the Postal Police to perform

  a body search of Gelin while he was on his daily route.

         38.     The June 27, 2018 search also violated Gelin’s implicit First and Fourth

  Amendment constitutional right to privacy from governmental intrusion and unreasonable search

  and, as such, constituted harassment of such severity as to be actionable under Title VII.

         39.     After no weapon was found, Gelin was called in for an “investigation.” Incident to

  the “investigation,” USPS management created a pretextual dossier which falsely charged Gelin

  with various deficiencies in the performance of his work.

         40.     On August 17, 2018, USPS placed Gelin on a 7-day suspension. There was no

  ascertainable “incident” on August 17, 2018 to precipitate the suspension. Purportedly, this

  discipline related back to Gelin’s alleged conduct and deficiencies in his work performance during

  the June 23, 25 and 27, 2018 searches of his person and vehicle.

         41.     The charges against Gelin were ultimately found by the union (through the

  grievance process) to lack merit. Accordingly, the 7-day suspension was rescinded in a Step B

  decision which found that the suspension was issued without just cause because it was punitive in

  nature and untimely issued (41 days after the alleged infraction).

         42.     Despite the finding of “no just cause” against Gelin for the suspension, on or about

  September 8, 2018, McIntyre and Dukes performed another “street observation” on Gelin, during

  which they harassed Gelin by cutting him off in an unmarked vehicle with tinted windows.

  Because he did not recognize the vehicle, and fearing for the safety of postal property, Gelin called

  911, who arrived at the scene and questioned McIntyre and Dukes.



                                                   7
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 8 of 15



         43.     After the September 8, 2018 incident, USPS again pretextually created a derogatory

  record against Gelin, alleging various work performance deficiencies (which were again found to

  have “no just cause” by the grievance committee).

         44.     Since September 8, 2018, USPS has refused to allow Gelin to work. The decision

  to put Gelin irrevocably off the clock is circumstantially cognizable only in the context of the full

  mosaic, which is comprised of continuous, persistent and inexorable acts of racial profiling by

  Peters, Brown, Dukes and McIntyre.

         45.     On or about September 27, 2018, Gelin received a call from Postal Inspector Jaleesa

  Osbourne, who told Gelin that she took personally the fact that Gelin called 911 on Dukes and

  McIntyre during his route, and that she would “come after him.”

         46.     Upon information and belief, the personal threat against Gelin by Jaleesa Osbourne,

  who did not personally know Gelin, was instigated by Peters, McIntyre, Brown and Dukes.

         47.     On or about January 16, 2019, USPS issued a Notice of Removal, which cited,

  pretextually, Gelin’s conduct during the event of September 8, 2018, as precipitating the adverse

  employment action. With no just cause, this Notice of Removal reflects the ultimate act of racial

  discrimination against Gelin, an ultimate doubling down on USPS’ inexorable determination to

  depict Gelin as a “credible threat” for no reason other than the color of his skin.

         48.     Insofar as Gelin has been vindicated with respect to each and every allegation of

  inadequate job performance, the articulated non-discriminatory motives for each and every

  adverse employment action taken against Gelin are unworthy of credence and are pretextual.

  USPS has been motivated, in fact, by a desire to bully Gelin out of the employ with the Agency

  for no just lawful cause.




                                                    8
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 9 of 15



                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

         49.      On or about November 26, 2018, Gelin timely filed a formal EEO Complaint of

  Discrimination in the Postal Service which alleged, inter alia, that he was discriminated against

  on the basis of race when (1) on June 23, 25 and 27, 2018 he was unlawfully searched by his

  supervisors and by Postal Police; (2) on August 17, 2018 USPS issued a 7-day suspension for

  conduct occurring on June 23, 25 and 27, 2018, without cause; and (3) for refusing to allow Gelin

  to work from September 8, 2018, and thereafter. The complaint was accepted for investigation by

  the National EEO Investigative Services.

         50.     The Complaint was amended on February 1, 2019 to include the claim that on

  January 18, 2019, Gelin was issued a Notice of Removal which also constituted race-based

  discrimination. The amendment was also accepted for investigation.

         51.     On March 4, 2019, National EEO Investigative Service Office issued a “Transmittal

  of Investigative File” which states, in pertinent part:

                 Records show you have already requested a hearing before the
                 EEOC (for this case), and that request is still pending. Until we
                 are notified otherwise, this places your complaint within the
                 jurisdiction of the EEOC. For that reason, instead of offering you
                 the choice between a hearing or an immediate final agency decision
                 (as per 29 C.F.R. § 1614.108(f)), we will forward this Report of
                 Investigation direct to the EEOC.

  (Emphases in original).

         52.     Despite the fact that Gelin was not offered the option of a hearing before an

  administrative judge, as reflected in paragraph 51, a Final Agency Decision (without hearing) was

  issued on or about August 8, 2019 which denied Gelin’s claims. That decision contained an

  averment by the EEO Services Analyst that the Complaint was dismissed by Administrative Judge




                                                    9
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 10 of 15



  Brockman without a hearing because Gelin’s request for hearing was premature when made, and

  never reasserted during the appropriate time period.

         53.     While the Final Agency Decision asserts that Judge Brockman advised Gelin of his

  right to request a hearing upon receipt of the Report of Investigation, Gelin’s records do not reflect

  that he was ever apprised of the rejection of his “premature” request for a hearing or advised that

  he must reinitiate his request for a hearing after receipt of the Report of Investigation. To the

  contrary, as suggested by the Transmittal of Investigative Report, a deliberate decision was made

  not to offer Gelin the choice of a hearing. Should it become known during discovery that Gelin

  was denied his procedural due process by virtue of the issuance of a Final Agency Decision without

  a hearing, despite his having requested a hearing which was acknowledged and which appears to

  have been accepted, Gelin reserves the right to amend this Complaint accordingly.

         54.     On or about August 8, 2018, USPS served Gelin via U.S. mail with the Final

  Agency Decision which expressly affords Gelin the right to file a civil action in an appropriate

  United States District Court within 90 calendar days of Gelin’s receipt of that Decision. A true and

  correct copy of the Final Agency Decision is attached as Exhibit “2”.

         55.     This action timely follows Gelin’s receipt on or about August 10, 2019 of the Final

  Agency Decision. Accordingly, Gelin has exhausted his administrative remedies and has timely

  invoked the jurisdiction of this Court.

                              RESPONDEAT SUPERIOR/AGENCY

         56.     Each individual referenced in the foregoing allegations was at all times material an

  employee or agent of USPS, and the alleged acts of all individuals occurred and were committed

  entirely within the course and scope of each individual’s employment or agency with USPS.




                                                   10
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 11 of 15



         57.     All conduct on the part of each individual referenced above was of the kind that the

  individual was employed or was an agent to perform, occurred within the time and space limits of

  the employment, and was activated by a purpose to serve USPS, the employer or principal.

         58.     USPS’ officers, directors, or managers knowingly condoned, ratified or consented

  to the conduct of the individuals acting as USPS’ employees or agents. Accordingly, USPS is

  liable for its own corporate discriminatory acts or omissions, and is vicariously liable for the acts

  or omissions of any of its agents, apparent agents, servants and/or employees, and/or contractually

  related entitles acting within the course and scope of their agency, apparent agency, employment,

  and/or contractual relationship and in furtherance of USPS’ business pursuits. As such, the

  doctrine of respondeat superior applies and forms the basis of imputed liability to USPS with

  respect to each and every cause of action asserted below.

                                              COUNT I

                                      Violations of Title VII
                     (42 U.S.C. §2000e(2) and (3)(a) (Sections 703 and 704(a))

                         Employment Discrimination Based on Race
        (Disparate Treatment, Harassment/Hostile Work Environment, and Retaliation

         59.     Gelin realleges paragraphs 1 through 55 as Paragraph 59.

         60.     As a black male, Gelin is a member of that protected class within the meaning of

  Title VII. Further, at all times material, Gelin was a member of a protected class within the

  meaning of Title VII because he expressed opposition to discriminatory practices made unlawful

  by Title VII, which the Defendant imposed against him as a black male and as an employee of the

  United States Postal Service, on the basis of race.

         61.     At all times material, Gelin was qualified for his employment as a City Carrier

  Assistant and performed his job adequately.



                                                   11
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 12 of 15



         62.     Any and all assertions by USPS that Gelin failed to adequately perform his job

  duties as a City Carrier Assistant have been advanced pretextually and with no just cause.

         63.     No USPS employee outside of Gelin’s protected class has been subjected to the

  type of racial profiling and false discipline (including adverse employment actions such as

  suspension without pay and “removal” from USPS for lengthy periods) that Gelin has been

  subjected, as more fully set forth above, for no valid reason other than that he is a black male.

         64.     Any and all efforts by USPS to characterize Gelin’s job performance as

  unsatisfactory, or his character as distinctive (insofar as warranting discipline (including

  suspension and “removal” without pay) in comparison with other CCAs outside of Gelin’s

  protected class who were not so subject to adverse employment acts), are purely pretextual.

         65.     The chain of events alleged in this Complaint demonstrate that Gelin was subjected

  to unwelcome harassment which was race-based.

         66.     The harassment described herein unreasonably interfered with Gelin’s work

  performance by creating a work environment that was intimidating, hostile, and offensive.

         67.     USPS has irremediably altered the conditions of Gelin’s employment, to the extent

  that Gelin has been “off-the-clock” without pay for more than half of the period of his 3+ year

  tenure with USPS; has been subjected to egregious racial stereotyping by USPS whose agents have

  double-victimized Gelin by characterizing him as a “threat” both when he rebuts false allegations

  against him and when he remains silent; and has been subjected to obloquy and ignominy and

  unjustly caused Gelin to become a pariah amongst his peers.             Under the totality of the

  circumstances alleged, USPS’ actions are sufficiently severe and pervasive to constitute a hostile

  and abusive working environment.




                                                   12
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 13 of 15



         68.     USPS had knowledge or, in the exercise of reasonable care, should have had

  knowledge, of the true facts relating to the racial profiling of Gelin and at all times material elected

  to disregard all complaints by Gelin and record evidence that Gelin was being unjustly demerited

  in his job performance evaluations time and again as pretext for ineffable acts of racial

  stereotyping, profiling and hostility. As such, USPS has failed to take appropriate corrective steps

  to halt the hostile work environment and, instead, USPS has doubled-down on its discriminatory

  conduct against Gelin. As such, USPS is liable for its harassing conduct and hostile work

  environment.

         69.     Title VII prohibits employers from discriminating “against any individual with

  respect to his compensation, terms, conditions, or privileges of employment, because of such

  individual’s race, color, religion, sex, or national origin.”

         70.     On the basis of race, USPS, together with its employees and/or agents, has

  discriminated against Gelin, and has subjected Gelin to disparate treatment, retaliation and a

  harassing and pervasively and severely hostile and abusive work environment. Accordingly, USPS

  has discriminated against Gelin with respect to his compensation, terms, conditions, or privileges

  of employment.

         71.     USPS failed to exercise reasonable care to prevent and promptly correct the

  harassing, hostile and retaliatory conduct of its employees and/or agents, but rather supported and

  ratified such conduct through a willful and malicious pattern of twisting and fabricating facts for

  the purpose of depicting Gelin himself as a menacing employee who was guilty of unacceptable

  conduct in the workplace. The factual record devised by USPS to defend against Gelin’s

  allegations is not only clearly pretextual, but may be properly understood to reflect vestigial

  patterns of both white on black (or Hispanic on black) and black on black racism in which



                                                    13
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 14 of 15



  interactions between black and white persons are routinely interpreted to cast a black actor as a

  mythical “bogeyman” at first blush and without adequate investigation, which patterns, despite

  having deep historical roots, have been fortunately largely eradicated from modern society. The

  actions of USPS in this regard, through its strenuous pretextual attempts to single out Gelin and to

  vilify and demonize him, under the false guise of protecting its employees, coupled with its failure

  to conduct a thorough or evenhanded investigation into the factual truths underlying the various

  occurrences described herein by avoiding solicitation of information from witnesses who would

  be expected to corroborate Gelin’s version of events, disregarding information from witnesses who

  did corroborate Gelin’s version of events, were committed with malice or reckless indifference as

  to Gelin’s rights and in fact have deprived Gelin of his rights under Title VII.

         72.     The acts of retaliation against Gelin, including suspension and protracted

  “removal” from employment, were the direct and proximate cause of Gelin’s having opposed acts

  made unlawful by Title VII.

         73.     As the direct and proximate result of the USPS’s race discrimination and retaliation,

  Gelin has suffered damages and will continue to suffer irreparable injury and damages in the

  future, including but not limited to: (i) loss of back pay, bonus and benefit incentives (including

  retirement), and front pay (as the result of continuing “unemployment”); (ii) damage to confidence

  and self-esteem; (iii) stress, anxiety, and emotional distress resulting from Gelin’s having been

  cast as a pariah amongst his colleagues; (iv) depression and loss of capacity for the enjoyment of

  life; and (v) significant past and future pain and suffering.

         WHEREFORE, Gelin respectfully requests this Court to enter judgment awarding him

  actual damages; back pay; front pay; out of pocket expenses; loss of benefits; consequential

  damages; damage to his reputation past and future; lost and future wages; lost and future wage



                                                   14
Case 0:19-cv-62766-PCH Document 1 Entered on FLSD Docket 11/06/2019 Page 15 of 15



  earning capacity; attorneys’ fees and costs pursuant to 42 U.S.C. §2000e(5)(k) of Title VII and the

  CRA; and all such just and equitable further relief as will effectuate the purpose of Title VII. Gelin

  further pleads for pre-and post-judgment interest at the maximum allowable rate.

                                   DEMAND FOR JURY TRIAL

         Gelin demands a trial by jury of all issues triable as of right by jury

         DATED this 6th day of November, 2019, in Miami Beach, Florida.

                                                 Respectfully submitted,

                                                 __s/ Howard Levine___________________
                                                 HOWARD J. LEVINE, ESQ.
                                                 Fla. Bar No. 0075670
                                                 Law Offices of Howard Levine
                                                 1560 Lenox Avenue
                                                 Suite 307
                                                 Miami Beach, Florida 33139
                                                 Tel: (305) 534-0403
                                                 Fax: (305) 672-5305
                                                 HLevineEsq@aol.com




                                                   15
